Citation Nr: 0818959	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-24 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
prior to January 14, 2005 and as 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to Septemer 1969.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that granted the veteran's claim for service 
connection for PTSD and awarded a 10 percent disability 
evaluation, effective from January 6, 2003.  In a July 2006 
rating decision, the RO awarded a 50 percent disability 
evaluation for the veteran's service-connected PTSD, 
effective from January 14, 2005.

In April 2008, the veteran testified during a hearing before 
the undersigned that was conducted via video conference.  A 
transcript of the hearing is of record.  

The Board notes that, in a November 2006 rating decision, the 
RO denied the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disability (TDIU), for which a timely notice of disagreement 
was submitted in July 2007.  Although he did not discuss his 
TDIU claim during his Board hearing, neither did he withdraw 
the claim and, in May 2008, the RO issued a statement of the 
case (SOC) as to this claim.  However, as a substantive 
appeal is not currently of record and the matter not 
certified for appellate consideration, the Board will confine 
its consideration to the issue set forth on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, the veteran seeks an increased initial rating for his 
service-connected PTSD that is his only service-connected 
disability.

It appears that the course of the veteran's service-connected 
PTSD has varied greatly during the pendency of his appeal.  
In an April 2005 VA examination report, a VA psychiatrist 
said that the veteran reported symtoms of mild PTSD with mild 
occupational impairment but was not competent to manage his 
own funds.  A score of 60 was assigned on the Global 
Assessment of Functioning (GAF) scale.  

An October 2005 rating decision found the veteran incompetent 
to handle disbursement of funds.  It was noted in the rating 
that this was secondary to substance abuse.

Then, in May 2006, a VA psychological examiner said that the 
veteran had mild to definite PTSD symtoms, with definite to 
moderate social impairment, and mild to definite occupational 
employment.  She assigned a GAF score of 58 and noted that he 
stopped using cocaine six months earlier, had a history of 
drug dependence, and appeared to need a longer period of 
sobriety before he was given the ability to manage his own 
funds.  

Although, in August 2007, another VA examining psychologist 
noted that the veteran's medical records were not made 
available to the examiner who was, thus, unable to "compare 
[the veteran's] current presentation to that previously 
observed".  This examiner diagnosed chronic PTSD, assigned a 
GAF score of 45, and said that the veteran had moderate 
social impairment, severe occupational impairment, and was 
competent to manage his own funds.  

However, when seen by his treating VA psychiatrist in October 
2007, the veteran reported that he was doing well.  He was 
active in his church and said that he cared for his 
grandchildren during the summer.  He had occasional auditory 
hallucinations and his insight and judgment were poor.  A GAF 
score of 65 was assigned.  

But, VA medical records dated from January to March 2008 
indicate that the veteran was admitted to an inpatient PTSD 
program at the urging of his outpatient therapists.  The 
discharge summary indicates that, at discharge, the veteran 
had chronic PTSD symtoms that persisted and fluctuated.  A 
GAF score of 35 was assigned and the veteran was described as 
"not employable due to chronic, severe PTSD, permanent, with 
persistent symptoms and frequent flare-ups having an adverse 
impact on several of his physical illnesses".  

During his recent Board hearing, the veteran testified that 
he experienced combat-related nightmares approximately four 
to five times a month, or maybe twice a week (see hearing 
transcript, page 8).  He said he was a truck driver for 35 
years, but his sleep difficulty affected his ability to make 
timely deliveries and he lost his commercial driver's license 
due to too many speeding tickets that he attributed to tying 
to make up lost time (Id.).  He took prescribed medication 
that made him drowsy and that, combined with lack of sleep, 
affected his ability to work (Id. at 4).    

In light of the divergent opinions and assessments of the 
severity of the veteran's service-connected PTSD and its 
effect on his ability to work, the Board is of the opinion 
that he should be afforded a new VA psychiatric examination, 
performed by a board of two psychiatrists, to assess the 
current severity and all manifestations of his service-
connected PTSD and whether it renders him unable to obtain 
and maintain substantially gainful employment.

Second, following the issuance of the July 2006 statement of 
the case (SOC), VA outpatient records, dated from June 2006 
to October 2007, and the August 2007 VA examination report 
were added to the record.  But it does not appear that the RO 
considered this evidence in light of the veteran's claim nor 
did it issue a supplemental statement of the case (SSOC).  
This needs to be done prior to Board consideration of the 
veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC, pursuant to the recent 
decision of the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), 
should notify the veteran that to 
substantiate a claim the claimant must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life.  
The veteran should also be informed of 
examples of the types of medical and 
lay evidence that he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation -- e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's 
treatment, for the period from October 
2007 to the present, including 
outpatient treatment records.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file and the veteran and his 
representative so notified in writing.

3.	Then, the veteran should be scheduled 
for a VA examination by a board of two 
psychiatrists, to assess the current 
severity and all manifestations of his 
service-connected PTSD.  The veteran's 
claims file and medical records should 
be made available to the examiners 
prior to the examination.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.  The psychiatric 
examiners are requested to address the 
following:

a.	the examiners should indicate, 
with respect to each of the 
psychiatric symptoms identified, 
whether such symptom is a symptom 
of the veteran's service-connected 
PTSD.

b.	The examiners should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service- connected PTSD, 
including whether it is at least 
as likely as not (i.e., to at 
least a 50-50 degree of 
probability) that the service-
connected PTSD, by itself, 
precludes the veteran from 
securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).  Age is not to be 
considered a factor in rendering 
this opinion.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d.	The examiners are specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (GAF Scale) consistent 
with the American Psychiatric 
Associations Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.

e.	A complete rationale should be 
provided for all opinions 
provided.  In rendering an 
opinion, the examiners are 
particularly requested to address 
and reconcile the opinions 
expressed by the VA examiner in 
April 2005 (to the effect that the 
veteran's PTSD caused only mild 
social and occupational impairment 
and he was incompetent to manage 
his own funds); by the VA examiner 
in May 2006 (to the effect that 
the veteran's PTSD caused mild to 
definite occupational impairment 
and definite to moderate social 
impairment and the veteran needed 
a longer period of sobriety before 
managing his own funds); by the VA 
examiner in August 2007 (to the 
effect that the veteran's PTSD 
caused moderate social impairment 
and severe occupational impairment 
and he was competent to manage his 
own funds); by the veteran's 
treating VA psychiatrist on 
October 29, 2007 (to the effect 
that the veteran was doing well): 
and by the VA medical director of 
an in-patient PTSD program on 
February 25, 2008 (to the effect 
that the veteran was unemployable 
due to chronic, severe PTSD that 
was permanent, with persistent 
symtoms and frequent flare-ups 
that having an adverse impact on 
several of his physical 
illnesses).  The examination 
report should indicate if the 
examiners reviewed the veteran's 
medical records.

4.	 Thereafter, the RO should readjudicate 
the appellant's claim for an initial 
rating in excess of 50 percent for 
PTSD.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal since the July 2006 SOC. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



